
	

116 S326 IS: Restrictions Against Illegitimate Declarations for Emergency Re-appropriations Act of 2019
U.S. Senate
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 326
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2019
			Mr. Udall (for himself, Mr. Heinrich, Ms. Harris, Ms. Cortez Masto, Mr. Merkley, Mrs. Feinstein, Mrs. Murray, Mr. Markey, Mr. Blumenthal, Mr. Booker, Mr. Menendez, Ms. Hirono, Ms. Stabenow, Mr. Leahy, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To prohibit the use of amounts appropriated for military construction or the Army Corps of
			 Engineers for the construction of barriers, land acquisition, or any other
			 associated activities on the southern border without
			 specific statutory authorization from Congress.
	
	
		1.Short title
 This Act may be cited as the Restrictions Against Illegitimate Declarations for Emergency Re-appropriations Act of 2019 or the RAIDER Act of 2019.
		2.Restriction on use of emergency funds for construction of
 barriers or land seizure along the southern borderNotwithstanding section 201 of the National Emergencies Act of 1976 (50 U.S.C. 1621), section 2808 of title 10, United States Code, section 923 of the Water Resources Development Act of 1986 (33 U.S.C. 2293), or any other provision of law, no funds appropriated or otherwise made available prior to the date of the enactment of this Act may be used for the construction of barriers, land acquisition, or any other associated activities on the southern border without specific statutory authorization from Congress.
